DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 01/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
2.	Claim 3 is objected to because of the following informalities:
In claim 3, line 5, “the light beam produced by the light” has should read -- the light beam produced by the light source has -- (Emphasis added).
Appropriate corrections are required.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation “the magic tee” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitations “the microwave cavity” in line 4.  There is insufficient antecedent basis for this limitations in the claim.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki (US PGPUB US 2013/0257472 A1, hereinafter referred to as “Kamieniecki472”) (cited in IDS dated 01/07/2021), in view of Chazelas et al. (US 1 A, hereinafter referred to as “Chazelas”) (cited in IDS dated 01/07/2021).
Regarding Claim 1 Kamieniecki472 teaches A steady-state microwave conductivity method (Para 0061, “A system and a method for measuring the photoconductance”; Para 0062, “probe 200 for electrical characterization of semiconductor sample 202 operates in the radio frequency (RF) range”), comprising: modulating a light beam to form a modulated light having a modulation frequency ω1 (Fig. 3; Para 0067, “A pulse generator 310 in controller 304 controls the intensity of the light emitted by light source 302 and the duration and repetition frequency of the producing a microwave waveform (Fig. 3; Para 0068, “generates an RF signal 314”, “preferably ultrahigh frequency (UHF) electromagnetic radiation”); exposing a sample (Fig. 3, sample 202) to the modulated light and a first portion of the microwave waveform to produce a modulation signal on the first portion of the microwave waveform (Fig. 3; Para 0066, “sample 202 is illuminated with light from light source 302”; Para 0068, “Sample 202 is also subjected to ... ultrahigh frequency (UHF) electromagnetic radiation”; Para 0069, “One-half of signal 314a is sent into a resonance branch 336”); mixing a second portion of the microwave waveform (Fig. 3; Para 0069, “The other half of signal 314a is sent through 0-degree port 328 to a reference branch 338”) and the modulation signal to produce a first signal and a second signal (Fig. 3; Para 0068, “Any signal reflected from 0-degree port 328 appears in phase at a delta port (delta port) 332”, “any signal reflected from 180-degree port 330 appears 180 degrees out of phase at delta port 332”; Para 0071, “Power splitter 354 sends a first portion 346a of signal 346 to an RF power meter 356 and a second portion 346b of signal 346 through a second amplifier 358”); and creating a frequency-filtered amplified difference signal based on ω1 (Fig. 3; Para 0071, “Output signals 362a and 362b enter ... pass through low-pass filters 364a and 364b, respectively, which remove high frequency components from the signals. … the results are combined to determine a magnitude of the signal”), wherein: the frequency-filtered amplified difference signal represents a photoconductivity parameter of the sample (Fig. 3; Para 0075, “After RF bridge 318 is balanced, a photoconductance measurement is performed on sample 202”).
 radio frequency (RF) is a microwave. However, Chazelas teaches "methods of measurement related to optical or microwave reflectometry" (Fig. 1a; Col 1, In 43-45; microwave reflectometry is in the analogous field to the microwave conductivity) using a microwave. 
Kamieniecki472 and Chazelas are both considered to be analogous to the claimed invention because it is in the same field of measuring microwave conductivity or microwave reflectometry.  Therefore, it would have been obvious to one of ordinary skill in the art to have included the modulation frequency of Chazelas to the method of Kamieniecki472 because the chosen frequency is of "the desired spatial resolution and of the phase precision that can be achieved by the microwave measurements", taught by Chazelas at least at Col 3, In 49-51.
	
Regarding claim 2, Kamieniecki472 teaches producing the light beam using a light source (Fig. 3, light source 302) comprising at least one of a xenon arc lamp, a supercontinuum laser, or a light emitting diode (Para 0066, “Light source 302 is, for instance, a laser diode emitting light”).

	Regarding claim 5, Kamieniecki472 teaches the method wherein the exposing comprises placing the sample in a microwave resonator (Fig. 3; Para 0062, “Probe 200 is inductively coupled to sample 202 to form an inductance-capacitance (LC) resonance circuit that is sensitive to the conductivity of semiconductor sample 202”).
 
modulating the microwave waveform to a modulation frequency ω2 to produce a modulated waveform (Para 0067, “A pulse generator 310 in controller 304 controls the intensity of the light emitted by light source 302 and the duration and repetition frequency of the illumination pulses, which may be rectangular pulses”; Para 0068, “generates an RF signal 314”, “preferably ultrahigh frequency (UHF) electromagnetic radiation”). Chazelas further teaches modulating the microwave waveform to a modulation frequency ω2 to produce a modulated waveform (Fig. 1a; Col 3, In 22, “the light beam 4 is modulated in amplitude”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamieniecki472 with the teachings of Chazelas to perform operations for modulating the microwave waveform to a modulation frequency ω2 to produce a modulated waveform, taught by Chazelas at least at Col 3, In 22.

Regarding claim 10, Kamieniecki472 teaches calculating the photoconductivity parameter as a photoconductance ΔG (Para 0073, “The change in photoconductance is normalized to the photoconductance at 5 µm separation”).

Regarding claim 12, Kamieniecki472 teaches the calculating comprises plotting ΔG (Fig. 5; Para 0073, “the photoconductance, shown by curve B”). Kamieniecki472 does not explicitly disclose the method in the same embodiment wherein the plotting comprising plotting ΔG versus a wavelength of the modulated light. However, Kamieniecki472 teaches the method in another comprising ΔG versus a wavelength of the modulated light (Para 0128, “The wavelength dependence of photoconductance also provides data for distinguishing between different types of imperfections in a sample”). It would have been obvious to one of ordinary skill in the art to have included the plotting ΔG versus a wavelength of the modulated light step of Kamieniecki472 in another embodiment to the method of Kamieniecki472 in view of Chazelas for "distinguishing between different types of imperfections in a sample", taught by Kamieniecki472 at least at Para 0128. 

Regarding claim 13, Kamieniecki472 fails to explicitly disclose ω2 is between about 1 GHz and 100 GHz. However, Chazelas teaches ω2 is between about 1 GHz and 100 GHz (Col 3, In 42-47, “The modulation frequency (the frequency of the signal 11) may, depending on the use of the device, have a value ranging, for example, from 1 GHz to several tens of GHz ... a laser diode that is modulated in amplitude”). It would have been obvious to one of ordinary skill to have modified Kamieniecki472 to include wherein ω2 is between about 1 GHz and 100 GHz as disclosed by Chazelas as this would have provided a desired spatial resolution and precision for a particular use of the method, taught by Chazelas at least at Col 3, In 42-51. 

Regarding claim 14, Kamieniecki472 fails to explicitly disclose ω2 is between about 8.2 GHz and about 12.4 GHz. However, Chazelas teaches ω2 is between about 8.2 GHz and about 12.4 GHz (Col 3, In 42-47, “The modulation frequency (the frequency of the signal 11) may, depending on the use of the device, have a value .

7.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and further in view of Diaz (US 6,473,048 B1, hereinafter referred to as “Diaz”) (cited in IDS dated 01/07/2021).
Regarding claim 3, neither Kamieniecki472 nor Chazelas explicitly discloses filtering the light beam produced by the light source to create a filtered light, wherein: the light beam produced by the light has a first bandwidth, and the filtered light has a second bandwidth that is narrower than the first bandwidth. However, Diaz teaches a steady-state microwave conductivity method (Col 1, In 19-20, “highly transmissive and conductive frequency selective microwave devices”). Diaz teaches filtering the light beam produced by the light source to create a filtered light (Col 11, In 39-41, “Only that frequency is selected, and thus the ring coupler functions as an extremely narrow single band filter”), wherein: the light beam produced by the light has a first bandwidth, and the filtered light has a second bandwidth that is narrower than the first bandwidth (Fig. 13; Col 11, In 39-41, “The ring resonator 1320 thus serves to couple the signals at the resonant frequency signals from one transmission line to the other. At all other frequencies, however, the ring 
Diaz is considered to be analogous to the claimed invention because it is in the same field of measuring microwave conductivity. Therefore, it would have been obvious to one of ordinary skill in the art to have included the filtering step of Diaz to the method of Kamieniecki472 in view of Chazelas because "they allow closer packing in the spectrum of competing signals", taught by Diaz at least at Col 11, In 52-53. 

Regarding claim 6, Kamieniecki472 further teaches the exposing comprises: impinging the microwave waveform onto the sample (Fig. 3; Para 0062, “Probe 200 also provides for the illumination of sample 202 with an illumination pulse of light”); and receiving the modulation signal using the antenna (Fig. 3; Para 0061, “A probe 200, which is inductively coupled to sample 202, senses the change in conductivity as a result of the induced photoconductance”; Para 0063; Fig 2, A detection coil 206). Neither Kamieniecki472 nor Chazelas explicitly discloses the exposing comprises impinging the microwave waveform onto the sample using an antenna. However, Diaz teaches a steady-state microwave conductivity method (Col 1, In 19-20: “highly transmissive and conductive frequency selective microwave devices”) comprising an antenna (Col 8, In 67 - Col 9, In 2; Fig 1A, “a plurality of antennas 112 and 122 (only two shown) each for receiving and/or transmitting signals at an assigned frequency or frequency range”). It would have been obvious to one of ordinary skill in the art to have included the antenna of Diaz to the method of Kamieniecki472 in view of Chazelas because "interference between adjacent antennas is reduced" (Col 9, In 11-12).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and further in view of Rao et al. (US PGPUB US 2011/0273705 A1, hereinafter referred to as “Rao”) (cited in IDS dated 01/07/2021).
Neither Kamieniecki472 nor Chazelas explicitly discloses splitting the modulated light into a first portion and a second portion; directing the first portion to a reference photodiode; and directing the second portion to the sample, wherein: the first portion is between 5% and 15%, and the reference photodiode produces a frequency reference signal proportional to ω1. However, Rao teaches a method of measuring including exposing a sample to light (Para 0009, “there is provided a sensor probe for obtaining measurements in a liquid ... light source propagates into the flow-through area, at least some light side-scattered by material in the flow through area is collected by at least two of the light sensors, and at least some light that is not absorbed or side-scattered in the flow-through area is collected by a third of the at least three light sensors”; Para 0036, “light intensity of the light source 110 is monitored”). Rao further teaches splitting the modulated light into a first portion and a second portion; directing the first portion to a reference photodiode; and directing the second portion to the sample, wherein: the first portion is between 5% and 15% (Para 0031, “A beam splitter 180 is positioned between the light source 110 and the collimating tens 160 for reflecting a portion of the light from the light source 110 towards reference photodiode 190. The beam splitter 180 is preferably configured to reflect at preferably no more than approximately 10% of the light towards the reference photodiode 190. The remaining light that is not reflected or absorbed by the 
Rao is considered to be analogous to the claimed invention because it is in the same field of measurement including exposing a sample to light. It would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 in view of Chazelas to incorporate the teaching of Rao by including “splitting the modulated light into a first portion and a second portion; directing the first portion to a reference photodiode; and directing the second portion to the sample, wherein: the first portion is between 5% and 15%, and the reference photodiode produces a frequency reference signal proportional to ω1“ as disclosed by Rao to provide monitoring of any fluctuations in the intensity of the light source, taught by Rao at least at Para 0036.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in further in view of Ju (US PGPUB US 2006/0152229 A1, hereinafter referred to as “Ju”) (cited in IDS dated 01/07/2021).
Kamieniecki472 teaches splitting the microwave waveform into the first portion of the microwave waveform and the second portion of the microwave waveform (Fig. 3; Para 0069, “One-half of signal 314 a is sent into a resonance branch 336”; Para 0069, “The other half of signal 314 a is sent through 0-degree port 328 to a directing the first portion of the microwave waveform  (Fig. 3; Para 0069, “One-half of signal 314 a is sent into a resonance branch 336”; Para 0070, “Resonance branch 336 contains probe 200”; Para 0062, “Probe 200 also provides for the illumination of sample 202 with an illumination pulse of light”); and directing the second portion of the microwave (Para 0069, “The other half of signal 314a is sent through 0-degree port 328 to a reference branch 338”)  to the magic tee (Para 0068; Fig 3, hybrid 324). Neither Kamieniecki472 nor Chazetas explicitly discloses directing the first portion of the microwave waveform through a first isolator to the sample; and directing the second portion of the microwave waveform through a second isolator. However, Ju teaches a "measuring method with the microwave is adopted in the noncontact conductivity measurement" (Para 0002) wherein a microwave is directed through an isolator (Fig. 1; Para 0014, “The microwave oscillating ... is applied to a silicon wafer 150 through an isolator 120”). 
Ju is considered to be analogous to the claimed invention because it is in the same field of measuring noncontact conductivity with a microwave. Therefore, it would have been obvious to one of ordinary skill to have modified Kamieniecki472 in view of Chazelas to incorporate the teaching of Ju by including the isolator of Ju to the method of Kamieniecki472 in view of Chazelas because isolators "decrease the standing wave which has an influence on the instrument operation", taught by Ju at least at Para 0014.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in further in view of the article entitled .
Kamieniecki472 teaches ΔG is determined by, ΔG = ΔP/P (Para 0073, “Vpc-Vp (5 µm)”) ΔP is a first microwave power reflected from at least one of the sample, the microwave resonator, or the antenna (Para 0073, “The change in photoconductance is normalized to the photoconductance at 5 µm separation (i.e., “ΔVpc/Vp(5 µm) = (Vpc-Vp(5 µm))/Vp(5 µm))”), and P (Para 0073, “Vp(5 µm)”) is a second microwave power reflected from at least one of the sample, the microwave resonator, or the antenna (Para 0073, “The change in photoconductance is normalized to the photoconductance at 5 µm separation (i.e., ΔVpc/Vp(5 µm) = (Vpc-Vp(5 µm))/Vp(5 µm))”). Kamieniecki472 fails to explicitly disclose wherein ΔG is determined by, ΔG = - (1/K) ΔP/P, where K is a sensitivity factor of the microwave cavity. However, Reid teaches wherein ΔG is determined by, ΔG = -(1/K)( Δ P/P) where K is a sensitivity factor of the microwave cavity (Page 9). It would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 to include ΔG determination as disclosed by Reid as this would have provided a known relationship to determine ΔG as the corresponding change in sample conductance, taught by Reid at least at Page 9.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in view of Diaz and further in view of  Kamieniecki (US PGPUB US 2011/0301892 A1, hereinafter referred to as “Kamieniecki892”) (cited in IDS dated 01/07/2021).
chopping the filtered light to create the modulated light. However, Kamieniecki892 teaches chopping the filtered light to create the modulated light (Para 0038, “Light source 15 … each light emitter 125 … intensity modulated using an ... mechanical chopper”; That is, Kamieniecki892 teaches chopping the light, generated from the light emitter 125, using the mechanical chopper, and the chopping light is modulated to create the modulated light). 
Kamieniecki892 is considered to be analogous to the claimed invention because it is in the same field of characterizing the electrical properties of semiconductor wafers and illuminating a spot on the sample with at least one light source (Abstract). Therefore, it would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 to include chopping the filtered light to create the modulated light as disclosed by Kamieniecki892 as this would have provided a desired spatial resolution and precision for a particular use of the method, taught by Kamieniecki892 at least at Para 0038 and 0059-0062.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamieniecki (US PGPUB US 2010/0060307 A1) teaches illuminating the surface of the semiconductor sample with a pulse of light, measuring a photoconductance decay in the semiconductor sample after the cessation of the first pulse of light, and analyzing the photoconductance decay. (Fig. 3).  ITO et al. (US PGPUB US . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BYUNG RO LEE/Examiner, Art Unit 2866    
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858